

Exhibit 10.53


EXECUTION VERSION


December 12, 2009


Highbury Financial Inc.
999 Eighteenth Street
Suite 300
Denver, Colorado  80202
Attention:  R. Bradley Forth


Mr. Forth:


Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of December 12, 2009 (the “Merger Agreement”), by and among Highbury Financial
Inc., a Delaware corporation (the “Company”), Affiliated Managers Group, Inc., a
Delaware corporation, and Manor LLC, a Delaware limited liability
company.  Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Merger Agreement.


The undersigned hereby agree that immediately prior to the consummation of the
Merger and without any further notice from the Company, each of the undersigned
shall exchange each share of Series B Preferred Stock of the Company held by the
undersigned, including all accrued and unpaid dividends on such share, into, and
the Company shall issue to the undersigned, that number of fully paid and
nonassesable shares of Company Common Stock as is equal to the Conversion Number
(as such term is defined in the Certificate of Designation of Series B
Convertible Preferred Stock of Highbury Financial Inc., filed with the Secretary
of State of the State of Delaware on August 10, 2009 (the “Series B Certificate
of Designation”)).


The undersigned hereby agree that the exchange of the Series B Preferred Stock
for Company Common Stock is intended to constitute a "recapitalization" within
the meaning of Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as
amended (the “Code”).  None of the undersigned shall take any contrary position
on any tax return or in any audit, claim, investigation or proceeding before any
governmental authority, unless required pursuant to a final determination within
the meaning of Section 1313 of the Code.  This letter agreement shall constitute
a "plan of reorganization" within the meaning of the Treasury Regulations
promulgated pursuant to Section 368 of the Code.  Each of the undersigned shall
comply with all reporting and record-keeping requirements set forth in Treasury
Regulation Section 1.368-3, and Sections 6043(c) and 6043A of the Code, if
applicable.  Each of the undersigned shall provide such information and
assistance as is reasonably requested by another party hereto in order to comply
with the reporting and record-keeping requirements referenced in the immediately
preceding sentence.

 
 

--------------------------------------------------------------------------------

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to the conflicts of law provisions
thereof.  This letter agreement may be executed in any number of counterparts
(including by facsimile), each of which shall be an original and all of which
taken together shall constitute one and the same instrument.


Please indicate your agreement to the terms set forth above by executing this
letter agreement where indicated below.


HIGHBURY FINANCIAL INC.
   
By:
  /s/ Richard S. Foote
Name:   Richard S. Foote Title:     President and Chief Executive Officer    
SDB Aston, Inc.
   
By:
  /s/ Stuart D. Bilton
Name:   Stuart D. Bilton Title:     President    
KCA Aston, Inc.
   
By:
  /s/ Kenneth Anderson
Name:   Kenneth Anderson Title:     President    
GFD Aston, Inc.
   
By:
  /s/ Gerald Dillenburg
Name:   Gerald Dillenburg Title:     President    
CRD Aston, Inc.
   
By:
  /s/ Christine Dragon
Name:   Christine Dragon Title:     President


 
 

--------------------------------------------------------------------------------

 


JH Aston, Inc.
   
By:
  /s/ Joseph Hays
Name:   Joseph Hays Title:     President    
BCH Aston, Inc.
   
By:
  /s/ Betsy C. Heaberg
Name:   Betsy C. Heaberg Title:     President    
DAR Aston, Inc.
   
By:
  /s/ David Robinow
Name:   David Robinow Title:     President    
JPR Aston, Inc.
   
By:
  /s/ John P. Rouse
Name:   John P. Rouse Title:     President

 
 
 

--------------------------------------------------------------------------------

 